 

Exhibit 10.15

 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

OAK LAWN MEDICAL CENTER

 

10837 S. CICERO AVENUE, OAK LAWN, ILLINOIS 60453

 

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
and entered into as of the Effective Date by and between AMERICAN REALTY CAPITAL
V, LLC, a Delaware limited liability company (“Buyer”), and OLMC PARTNERS, LLC,
a Delaware limited liability company (“Seller”).

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                  Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)                “Broker” shall mean CBRE, Inc., acting as Seller’s agent.

 

(b)               “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to any applicable extension
periods set forth in this Agreement, on the date that is five (5) business days
after the last day of the Due Diligence Period (as defined herein) unless the
Buyer waives the full Due Diligence Period and elects to close earlier by
providing written notice thereof to Seller (whereupon closing shall be no
earlier than five business days following delivery of such notice). The date of
Closing is sometimes hereinafter referred to as the “Closing Date.” Neither
party will need to be present at Closing, it being anticipated that the parties
will deliver all Closing documents and deliverables in escrow to the Escrow
Agent prior to the date of Closing.

 

(c)                “Due Diligence Period” shall mean the period beginning upon
the Effective Date and extending until 11:59 PM EDT on the date that is thirty
(30) days thereafter or, if earlier, the date on which Seller receives written
notice of Buyer’s waiver of the Due Diligence Period.

 

(d)               “Earnest Money” shall mean Five Hundred Thousand and 00/100
Dollars ($500,000.00). The Earnest Money shall be delivered to Escrow Agent
within three (3) business days after the Effective Date. The Earnest Money shall
be deposited by Buyer in escrow with Escrow Agent, to be applied as part payment
of the Purchase Price at the time of Closing, or disbursed as agreed upon in
accordance with the terms of this Agreement. Seller and Buyer each shall pay
one-half of all reasonable escrow fees charged by Escrow Agent.

 

(e)                “Effective Date” This Agreement shall be signed by both
Seller and Buyer. The date that is one (1) business day after the date of
execution and delivery of this Agreement by both Seller and Buyer shall be the
“Effective Date” of this Agreement.

 

(f)                “Escrow Agent” shall mean Stewart Title Guaranty Company,
whose address is One Washington Mall - Suite 1400, Boston, MA 02108, Attention:
Annette Comer,

 

 

 

 

Telephone: 617-933-2441, Telecopy: 617-727-8372; E-Mail: acomer@stewart.com. The
parties agree that the Escrow Agent and Buyer’s title agent, if any, shall be
responsible for (x) organizing the issuance of the Title Commitment (hereinafter
defined) and Title Policy (hereinafter defined), (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.

 

(g)               “Guarantor” shall mean each guarantor, if any, of the Leases.

 

(h)               “Guaranty” shall mean each Lease guaranty executed by a
Guarantor.

 

(i)                 “Leases” shall mean those certain Leases described on
Exhibit A-2 attached hereto and made a part hereof and referred to in Section
6(b)(i) of this Agreement between Seller, as landlord, and the five (5) tenants
described on Exhibit A-2 attached hereto, as tenant (each tenant, individually,
a “Tenant”, and collectively, the “Tenants”), as amended. Each of the Leases may
be referred to herein individually as a “Lease” or the “Lease”).

 

(j)                 “Property” shall mean (a) that certain real property located
at 10837 S. Cicero Avenue, Oak Lawn, Illinois 60453, being more particularly
described on Exhibit A-1, attached hereto and incorporated herein (the “Real
Property”) together with all buildings, facilities and other improvements
located thereon (collectively, the “Improvements”); (b) all right, title and
interest of Seller under the Leases and all security deposits (if any) that
Seller is holding pursuant to the Leases; (c) all right, title and interest of
Seller in all machinery, furniture, lighting, electrical, mechanical, plumbing
and heating, ventilation and air conditioning systems and other equipment used
in connection with operation of the Real Property and the Improvements, and all
carpeting, draperies, appliances and other fixtures and equipment attached or
appurtenant to the Real Property and Improvements, and items of personal
property of Seller attached or appurtenant to, located on or used in the
ownership, use, operation or maintenance of the Property or the Improvements
(collectively, the “Personalty”); (d) all right, title and interest of Seller,
if any, to any unpaid award for (1) any taking or condemnation of the Property
or any portion thereof, or (2) any damage to the Property or the Improvements by
reason of a change of grade of any street or highway; (e) all easements,
licenses, rights-of-way, air and subsurface rights and appurtenances relating to
any of the foregoing, including, without limitation, any reciprocal easement
agreements and parking lot agreements; (f) all right, title and interest of
Seller in and to any warranties and guaranties respecting the Improvements and
Personalty; (g) all right, title and interest of Seller in and to all licenses,
permits, authorizations and approvals issued by any governmental agency or
authority which pertain to the Real Property and the Improvements, to the extent
they exist and are transferable and assignable; (h) to the extent the same are
assignable, all site plans, surveys, and plans which relate to the Real
Property; and (i) all right, title and interest of Seller in and to any
tradenames, logos (including any federal or state trademark or tradename
registrations), or other identifying name or mark now used in connection with
the Real Property and/or the Improvements, but expressly excluding any such
property to the extent owned by any Tenant.

 

(k)               “Purchase Price” shall mean Ten Million Three Hundred Thousand
and 00/100 Dollars ($10,300,000.00).

 

2

 

 

(l)                 “Real Estate Taxes” shall mean all real estate taxes,
rollback taxes, personal property taxes, water and sewer use charges, or
payments in lieu of taxes, and any other charges and assessments constituting a
lien on the Property.

 

(m)             Seller and Buyer’s Notice address

 

(i)                 “Seller’s Notice Address” shall be as follows, except as
same may be changed pursuant to the Notice section herein:

 

OLMC Partners, LLC

5215 Old Orchard Road

Suite 625

Skokie, IL 60077

Attention: Brian Howard

Tel. No.: (847) 410-1076

Fax No.: (847) 457-1290

Email: BHoward@stageequity.com

 

And to:

 

Michael Z. Margolies

4709 W. Golf; Suite 475
Skokie, IL 60076

Tel. No.: 847-329-9240

Fax No.: 847-329-9450

Email: mzmlaw@sbcglobal.net

 

(ii)               “Buyer’s Notice Address” shall be as follows, except as same
may be changed pursuant to the Notice section herein:

 

Michael Weil

c/o American Realty Capital V, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6505

Fax No.: (857) 207-3397

Email: mweil@arlcap.com

 

And to:

 

Jesse Galloway, Esq.

c/o American Realty Capital V, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

3

 

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

c/o American Realty Capital V, LLC

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Tel. No.: (704) 626-4400

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

2.                  Purchase and Sale of the Property. Subject to the terms of
this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property for the Purchase Price.

 

3.                  Payment of Purchase Price.

 

(a) The Purchase Price to be paid by Buyer to Seller shall be paid by wire
transfer of immediately available funds in the amount of the Purchase Price plus
or minus prorations, credits and adjustments as provided in Section 4 and
elsewhere in this Agreement to Escrow Agent, at the time of Closing, or as
otherwise agreed to between Buyer and Seller.

 

(b) The parties agree that the value of the Personalty is de minimis, and no
part of the Purchase Price is allocated to it.

 

4.                  Proration of Expenses and Payment of Costs and Recording
Fees.

 

(a)                Prorations. The following items will be prorated as of 12:01
A.M. on the Closing Date, with all items of income and expense for the Property
being borne by Buyer from and after (and including) the Closing Date: Tenant
Receivables (hereinafter defined) and other income and rents that have been
collected by Seller as of Closing; fees and assessments; prepaid expenses and
obligations under service contracts which are assigned, if any; accrued
operating expenses; Real Estate Taxes; and any assessments by private covenant
for the then-current calendar year of Closing.

 

(b)               Taxes

 

(i)                 Seller has paid the first installment of the 2012 Real
Estate Taxes (payable in 2013) for the Property prior to the date hereof. Such
installment is 55% of the total 2012 Real Estate Tax bill amount. If the second
installment of the 2012 Real Estate Taxes is not due as of the Closing, then
Seller will credit to Buyer at Closing the amount of the second installment of
the 2012 Real Estate Taxes, as shown on the bill for the second installment of
the 2012 Real Estate Taxes. In addition, Seller shall credit to Buyer any and
all tax deposits received from the Tenants in respect of July, 2013 and later,
if applicable, Tenant Receivables

 



4

 

 

(defined below). In the event that the second installment of the 2012 Real
Estate Taxes is due prior to Closing, Seller shall pay such bill and receive
back from Buyer at Closing a credit in the amount by which the total 2012 Real
Estate Tax bill exceeds the amount of tax deposits received by the Seller from
the Tenants during the 2013 calendar year. No credit shall be provided for the
2013 Real Estate Taxes. The proration for Real Estate Taxes given at Closing
shall be final and not readjusted, as the Tenants are responsible for payment of
Real Estate Taxes. The provisions of this Section 4 (b)(i) shall control over
other provisions regarding prorations and adjustments between Buyer and Seller
as they relate to Real Estate Taxes.

 

(ii)                 If Seller has engaged or will engage prior to the
expiration of the Due Diligence Period, consultants for the purpose of
protesting the amount of taxes or the assessed valuation for certain tax periods
for the Property (“Protest Proceedings”), any cash refunds or proceeds actually
distributed (collectively, “Cash Refunds”) will be apportioned as described
below. Any Cash Refunds (including interest thereon) on account of a favorable
determination, after deduction of costs and expenses incurred for such Protest
Proceedings, shall be: (A) the property of Seller to the extent such Cash
Refunds were for Real Estate Taxes paid by Seller applicable to a period prior
to the Closing Date; (B) prorated between Buyer and Seller for taxes paid for a
period during which the Closing Date occurred; and (C) the property of Buyer for
Real Estate Taxes for a period after the Closing Date. Seller and Buyer agree to
notify the other in writing of any receipt of a Cash Refund within fifteen (15)
business days of receipt of such Cash Refund. To the extent either party obtains
a Cash Refund, a portion of which is owed to the other party, the receiving
party shall deliver the Cash Refund to the other party within fifteen (15)
Business Days of its receipt. Buyer agrees and acknowledges that Seller has the
right to initiate proceedings to protest the valuation of any of the Property
prior to the expiration of the Due Diligence Period. Seller agrees to give Buyer
notice of Seller’s intent to initiate such proceedings prior to initiation of
such proceedings and at any time subsequent to the end of the Due Diligence
Period shall obtain Buyer’s consent to initiation of such proceedings, which
consent may be unreasonably withheld. Seller has advised Buyer that Seller has
protested Real Estate Taxes for the years 2009, 2010 and 2011, which remain
pending, and also plans on filing an appeal with respect to the 2012 Real Estate
Taxes. Seller’s counsel for such purposes is the firm of Sarnoff & Baccash.
Seller shall not settle any Protest Proceedings relating to the 2012 Real Estate
Taxes without Buyer’s prior written consent, which consent shall not be
unreasonably withheld or delayed. The provisions of this Section 4(b)(ii) shall
survive the Closing.

 

(c)                Utilities. Buyer will take all steps necessary to effectuate
the transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. The Seller will use
commercially reasonable efforts to ensure that all utility meters are read as of
the Closing Date. Seller will be entitled to recover any and all deposits held
by any utility company as of the Closing Date.

 

(d)               Tenant Receivables. Rents due from Tenants under the Leases
(including operating expense and real estate tax contributions or reimbursements
and similar charges (collectively, “Pass-Through Expenses”)), set-offs due or
required to be paid under or by reason of the Leases (collectively called
“Tenant Receivables”) shall be adjusted by appropriate credit to the Seller or
Buyer (as the case may be) on the Closing Date. If, at the Closing Date, any
Tenant is in arrears in the payment of rents (“Uncollected Delinquent Tenant

 



5

 

 

Receivables”), Seller will disclose the same to Buyer in writing or on the rent
roll to be delivered to Buyer pursuant to Section 10 hereof and such amounts
shall not be adjusted on the Closing Date. Prior to the Closing Date, Seller
shall use Seller’s current business practices to collect Uncollected Delinquent
Tenant Receivables. If Buyer shall collect Uncollected Delinquent Tenant
Receivables within ninety (90) days after the Closing Date, then Buyer shall
turn over to Seller the arrearages so collected, less the reasonable cost of
collection thereof, if any; provided, however, Seller may continue to seek to
collect the Uncollected Delinquent Tenant Receivables by legal action following
the Closing Date. All rents collected by Buyer after the Closing Date (except
for amounts specifically billed and paid as end of year reconciliation payments
for Pass-Through Expenses, which shall be separately accounted for and
allocated, pro rata, between Seller and Buyer as their interest may appear)
shall be first applied to rents due and payable after the Closing Date and only
the excess thereof shall be paid over to Seller on account of the Uncollected
Delinquent Tenant Receivables. Seller shall prepare the reconciliation for
Pass-Through Expenses for the Property and provide such reconciliation to Buyer
and Buyer’s property manager. Buyer agrees to cause its property manager to
cooperate with Seller in preparing such reconciliation. To the extent that items
to be apportioned hereunder may be required to be paid directly by a Tenant
under its Lease, the same shall not be apportioned, provided, however, that such
items shall have been paid by such Tenant currently through the month including
the Closing Date. The provisions of this subparagraph 4(d) shall survive Closing
and the delivery of the Deed (hereinafter defined), and shall survive the
expiration or earlier termination of this Agreement. Seller expressly agrees
that if Seller receives any amounts after the Closing Date which are
attributable, in whole or in part, to any period after the Closing Date, Seller
will notify Buyer of such fact and will remit to Buyer that portion of the
monies so received by Seller to which Buyer is entitled within ten (10) business
days after receipt thereof. With respect to unbilled Tenant Receivables, Buyer
covenants and agrees to cause its property manager to (A) bill the same in the
ordinary course of its business and (B) cooperate with Seller to determine the
correct amount of operating expenses and/or taxes due.

 

A reconciliation or determination of Pass-Through Expenses, Uncollected
Delinquent Tenant Receivables and unbilled Tenant Receivables due under the
Leases shall be made at Closing to the extent possible. To the extent such
information is not available at Closing, the foregoing shall be subject to
adjustment following the Closing in accordance with the terms of Section 4(e),
below. The provisions of this Section 4(d) will survive the Closing.

 

(e)                If final bills are not available or cannot be issued prior to
Closing for any item being prorated under Section 4(a) through (d) (exclusive of
the Real Estate Taxes which credit will be final at Closing), then, for each
separate item for which an adjustment is to be made, the following will apply:
(i) initially the matter subject to allocation at Closing (including without
limitation the Pass-Through Expenses) shall be re-prorated within sixty (60)
days following the Closing; and (ii) a further adjustment of prorated items
shall occur one hundred twenty (120) days following the close of the calendar
year in which the Closing occurs. All such rights and obligations under this
Section 4(e) will survive the Closing.

 

(f)                All security deposits under the Leases collected and not
properly applied by Seller as of the Closing (and interest thereon if required
by law or contract) must be transferred or credited to Buyer at Closing. As of
the Closing, Buyer will assume each Seller’s obligations related to the security
deposits, but only to the extent they are credited or transferred to Buyer.

 



6

 

 

(g)               Seller shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)                 100% of all Title Policy premiums, including search costs
and a survey endorsement, but excluding any other endorsements issued in
connection with such policies other than endorsements that Seller elects to
purchase to cover title issues, if any;

 

(ii)               Transfer taxes and conveyance fees on the sale and transfer
of the Property;

 

(iii)             Broker’s commission payments (for both leasing and sales
commissions earned, it being acknowledged by Seller that Seller is responsible
for any and all brokerage fees relating to the Leases and any renewal options
set forth therein), in accordance with Section 24 of this Agreement;

 

(iv)             All fees relating to the granting, executing and recording of
the Deed for the Property and for any costs incurred in connection with the
release of existing debt, including, but not limited to, prepayment penalty fees
and recording fees for documents providing for the release of the applicable
Property from the existing debt; and

 

(v)               Any outstanding leasing commissions, tenant improvement
allowances or rent abatements related to the Leases, including, but not limited
to, the outstanding $1,500.00 rent credit granted to Quest Diagnostics LLC.

 

(h)               Buyer shall pay or be charged with the following costs and
expenses in connection with this transaction:

 

(i)                 Title Policy premiums for any endorsements issued in
connection with such policies other than endorsements that Seller elects to
purchase to cover title issues, if any, and other than a survey endorsement;

 

(ii)               all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like, lender’s title
insurance policy premiums, and costs for the filing of all documents necessary
to complete such financing and related documentary stamp tax and intangibles
tax; and

 

(iii)             Buyer shall pay for the cost of its own survey, Phase I
environmental study and due diligence investigations.

 

(i) Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

5.                  Title. At Closing, Seller agrees to convey to Buyer fee
simple marketable title to the Property by special warranty deed, free and clear
of all liens, defects of title, conditions, easements, assessments,
restrictions, and encumbrances except for Permitted Exceptions (as hereinafter
defined).

 



7

 

 

6.                  Examination of Property. Seller and Buyer hereby agree as
follows:

 

(a)                Buyer shall order a title commitment (the “Title Commitment”)
from Escrow Agent, a survey and a zoning report for the Property promptly after
the date hereof. All matters shown in the Title Commitment, survey or zoning
report (“Title Matters”) with respect to which Buyer fails to object prior to
the expiration of the Due Diligence Period shall be deemed “Permitted
Exceptions”. However, Permitted Exceptions shall not include, and Seller shall
be obligated to remove of record prior to or at Closing, any mechanic’s lien or
any monetary lien, fine or penalty, or any deeds of trust, mortgage, or other
loan documents secured by the Property or any judgments and federal and state
tax liens (collectively, “Liens”). Seller shall be required to cure or remove
all Liens (by payment, bond deposit or indemnity acceptable to Escrow Agent).
Seller agrees to remove or cure any objections of Buyer which are of a nature
that are capable of being cured with reasonable efforts prior to Closing,
including the payment of a sum of money in connection therewith. Seller shall
have no obligation to cure any Title Matter objected to, except the Liens as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money, and all interest earned thereon, shall
be returned to Buyer and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein. If any matter not
revealed in the Title Commitment is discovered by Buyer or by the Escrow Agent
and is added to the Title Commitment by the Escrow Agent at or prior to Closing,
Buyer shall have until the earlier of (i) ten (10) days after the Buyer’s
receipt of the updated, revised Title Commitment showing the new title
exception, together with a legible copy of any such new matter, or (ii) the
Closing Date, to provide Seller with written notice of its objection to any such
new title exception (an “Objection”). If Seller does not remove or cure such
Objection prior to the Closing Date, Buyer may terminate this Agreement, in
which case the Earnest Money, together with all interest earned thereon, shall
be returned to Buyer, and in the event such Objection was created, consented to
or affirmatively permitted by Seller after the date of this Agreement, Seller
shall reimburse Buyer for all reasonable out of pocket costs and expenses
incurred hereunder up to $50,000.00, and upon such termination neither party
shall have any further obligation hereunder, except as otherwise expressly set
forth herein.

 

(b)               Within five (5) business day following the Effective Date,
Seller shall provide to Buyer, to the extent not already delivered, copies of
the following documents and materials pertaining to the Property to the extent
within Seller’s or its affiliates’ or agents’ possession or reasonably
obtainable by Seller: (i) a complete copy of all leases and lease guaranties
affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy (or local equivalent) and zoning reports for the
Property; and of all governmental permits/approvals; (vi) a copy of all
environmental, engineering and physical condition reports for the Property;
(vii) copies of the Property’s real estate tax bills for the current and prior
two

 



8

 

 

(2) tax years or, if the Property has been owned by Seller for less than two (2)
tax years, for the period of ownership; (viii) intentionally deleted; (ix) the
operating statements and delinquency reports of the Property for the twenty four
(24) calendar months immediately preceding the Effective Date or if a Tenant has
been operating for less than twenty-four (24) months, for the period of
operation; (x) all service contracts and insurance policies which affect the
Property, if any; (xi) a copy of all warranties relating to the improvements
constructed on the Property, including without limitation any structural slab or
roof warranties; (xii) a written inventory of all items of personal property to
be conveyed to Buyer, if any; and (xiii) Tenant financials for each Tenant, to
the extent reasonably available to Seller and consistent with each such Tenant’s
reporting requirements (collectively, the “Due Diligence Materials”). Seller
shall deliver any other documents relating to the Property reasonably requested
by Buyer, to the extent within Seller’s or its affiliates’ or agents’ possession
or reasonably obtainable by Seller, within three (3) business days following
such request. Additionally, during the term of this Agreement, Buyer, its agents
and designees, shall have the right to enter the Property for the purposes of
inspecting the Property, conducting soil tests, and making surveys, mechanical
and structural engineering studies, inspecting construction, and conducting any
other investigations and inspections as Buyer may reasonably require to assess
the condition and suitability of the Property; provided, however, that such
activities by or on behalf of Buyer on the Property shall not damage the
Property nor materially interfere with construction on the Property or the
conduct of business by Tenants under the Leases; and provided further, however,
that Buyer shall provide Seller with a certificate of insurance evidencing the
existence of liability insurance in an amount not less than $1,000,000 per
occurrence and Buyer shall indemnify and hold Seller harmless from and against
any and all claims or damages to the extent resulting from the activities of
Buyer on the Property, and Buyer shall repair any and all damage caused, in
whole or in part, by Buyer and return the Property to substantially its
condition prior to such damage, which obligation shall survive Closing or any
termination of this Agreement. Seller shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives to inspect the Property. After
the Effective Date, Buyer shall be permitted to speak and meet with the Tenants
in connection with Buyer’s due diligence. Upon signing this Agreement, Seller
shall provide Buyer with the name of a contact person(s) for the purpose of
arranging site visits. Buyer shall give Seller reasonable written notice (which
in any event shall not be less than two (2) business days) before entering the
Property, and Seller may have a representative present during any and all
examinations, inspections and/or studies on the Property. Buyer shall have the
unconditional right, for any reason or no reason, to terminate this Agreement by
giving written notice thereof to Seller and the Escrow Agent prior to the
expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, Buyer shall receive a refund of the Earnest Money,
together with all interest earned thereon, and all rights, liabilities and
obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.

 

(c)                Within two (2) business days following the Effective Date,
Seller shall request estoppel certificates certified to Buyer, the Approved
Assignee and their Lender and successors and assigns (and simultaneously provide
Buyer with a copy of such request). Within two (2) business days following the
Effective Date, Seller shall request a waiver of each Tenant’s right of first
refusal, right of first offer or other purchase option, if any, to purchase the
Property. It shall be a condition of Closing that Seller shall have obtained an
estoppel certificate in the form attached hereto as Exhibit F (the “Tenant
Estoppel Certificate”) from each Tenant and an estoppel certificate in the form
attached hereto as Exhibit G (the “Guarantor Estoppel

 



9

 

 

Certificate”) from each Guarantor, and Seller shall use good faith efforts to
obtain the same. Seller shall promptly deliver to Buyer photocopies or pdf files
of each executed Tenant Estoppel Certificate and Guarantor Estoppel Certificate
when Seller receives the same.

 

(d)               Seller shall use good faith efforts to obtain a subordination,
non-disturbance and attornment agreement from each Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (each such
agreement, an “SNDA”). However, obtaining such SNDA shall not be a condition to
Closing and shall not be a basis for Buyer to delay closing.

 

(e)                Within five (5) business days following the Effective Date,
Seller shall use good faith efforts to obtain estoppel certificates with respect
to reciprocal easement agreements affecting the Property, as may be reasonably
requested by Buyer.

 

7.                  Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Seller shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property, except as otherwise
expressly provided herein, shall be borne by Seller. In the event all or any
portion of the Property is damaged in any casualty or condemned or taken (or
notice of any condemnation or taking is issued) so that: (a) any Tenant has a
right of termination or abatement of rent under its Leases, whether or not the
restoration work shall be timely completed or (b) with respect to any casualty,
if the cost to repair such casualty would exceed $150,000, or (c) with respect
to any condemnation, any Improvements or access to the Property or more than
five percent (5%) of the Property is (or will be) condemned or taken, then,
Buyer may elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
written notice of such condemnation, taking or damage, upon which termination,
the Earnest Money, together with all interest earned thereon, shall be returned
to the Buyer and neither party hereto shall have any further rights, obligations
or liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing,
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing, the
rights of Seller to the proceeds under Seller’s insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.

 

8.                  Earnest Money Disbursement. The Earnest Money shall be held
by Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)                If the Closing occurs, Escrow Agent shall deliver the Earnest
Money to, or upon the instructions of, Seller and Buyer on the Closing Date to
be applied as part payment of the Purchase Price. If for any reason the Closing
does not occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer
only upon receipt of a written demand therefor from such

 



10

 

 

party, subject to the following provisions of this clause (a). Subject to the
last sentence of this clause (a), if for any reason the Closing does not occur
and either party makes a written demand (the “Demand”) upon Escrow Agent for
payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one (1) business day after receipt of the
Demand. If Escrow Agent does not receive a written objection from the other
party to the proposed payment within ten (10) business days after the giving of
such notice by Escrow Agent, Escrow Agent is hereby authorized to make the
payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a), if Buyer delivers a notice to Escrow Agent and Seller on or prior to
the expiration of the Due Diligence Period, stating that Buyer has terminated
this Agreement, then Escrow Agent shall immediately return the Earnest Money,
together with all interest earned thereon, to Buyer without waiting the ten (10)
business day period and regardless of any objection of Seller. Any objection
made by a party to the release of the Earnest Money shall include a statement by
the objecting party, under oath, that the other party is not entitled to a
disbursement of the Earnest Money.

 

(b)               The parties acknowledge that Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that Escrow Agent
shall not be deemed to be the agent of either of the parties, and that Escrow
Agent shall not be liable to either of the parties for any action or omission on
its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting the scope or
nature of Escrow Agent’s duties. Seller and Buyer shall jointly and severally
indemnify and hold Escrow Agent harmless from and against all liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred in
connection with the performance of Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or made by Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of Escrow Agent.
Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that Escrow Agent shall hold the Earnest Money
in escrow and shall disburse the Earnest Money pursuant to the provisions of
this Section 8.

 

9.                  Default

 

(a)                In the event that Seller is ready, willing and able to close
in accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled, as its
sole and exclusive remedy, to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by

 



11

 

 

Seller as a result of having withdrawn the Property from the market, and (c)
Buyer desires to limit its liability under this Agreement to the amount of the
Earnest Money paid in the event Buyer fails to complete Closing, and such amount
shall be paid to Seller as liquidated damages and as Seller’s sole remedy
hereunder. Seller hereby waives any right to recover the balance of the Purchase
Price, or any part thereof, and the right to pursue any other remedy permitted
at law or in equity against Buyer. In no event under this Section or otherwise
shall Buyer be liable to Seller for any punitive, speculative or consequential
damages.

 

(b)               In the event of a default in the obligations herein taken by
Seller with respect to the Property, Buyer may, as its sole and exclusive
remedy, either: (i) waive any unsatisfied conditions and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, upon which
termination the Earnest Money, together with all interest earned therein, shall
be refunded to Buyer, and Seller shall pay to Buyer all of the reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, up to a maximum amount of $50,000.00, which return and payment shall
operate to terminate this Agreement and release Seller and Buyer from any and
all liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) enforce specific performance of Seller’s
obligations hereunder; or (iv) by notice to Seller given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”) to permit Seller to remedy any such default,
and the “Closing Date” shall be moved to the last day of the Closing Extension
Period. If Buyer so extends the Closing Date, then Seller may, but shall not be
obligated to, cause said conditions to be satisfied during the Closing Extension
Period. If Seller does not cause said conditions to be satisfied during the
Closing Extension Period, then Buyer shall have the remedies set forth in
Section 9(b) (i) through (iii) above, except that the term “Closing” shall read
“Extended Closing.”

 

10.              Closing. The Closing shall consist of the execution and
delivery of documents by Seller and Buyer, as set forth below, and delivery by
Buyer to Seller of the Purchase Price in accordance with the terms of this
Agreement. Seller shall deliver to Escrow Agent for the benefit of Buyer at
Closing the following executed documents:

 

(a)                A Special Warranty Deed in the form attached hereto as
Exhibit B (the “Deed”);

 

(b)               An Assignment and Assumption of Leases, Guaranties and
Security Deposits, in the form attached hereto as Exhibit C;

 

(c)                A Bill of Sale for the Personalty, if any, in the form
attached hereto as Exhibit D;

 

(d)               An Assignment of Contracts, Permits, Licenses and Warranties
in the form of Exhibit E;

 

(e)                An original of each Tenant Estoppel Certificate actually
received by Seller from each Tenant dated no earlier than thirty (30) days prior
to the date of Closing. In addition, the business terms of each Tenant Estoppel
Certificate must be in accordance with and not

 



12

 

 

contradict the corresponding Lease. If any Lease and any amendments, bearing the
original signatures of the landlord and tenant thereunder have not been
delivered to Buyer previously, a copy thereof confirming that the copy is true,
correct and complete shall be attached to the corresponding Tenant Estoppel
Certificate;

 

(f)                To the extent obtained by Seller, estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer;

 

(g)               To the extent obtained by Seller, an original Guarantor
Estoppel Certificate from each Guarantor dated no earlier than thirty (30) days
prior to the date of Closing;

 

(h)               A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(i)                 All transfer tax statements, declarations and filings as may
be necessary or appropriate for purposes of recordation of the deed;

 

(j)                 Good standing certificates and corporate resolutions or
member or partner consents, as applicable, and such other documents as
reasonably requested by Escrow Agent;

 

(k)               Originals of the Warranties (as hereinafter defined) to the
extent in Seller’s possession;

 

(l)                 A certificate pursuant to Section 1445 of the Internal
Revenue Code of 1986, as amended, or the regulations issued pursuant thereto,
certifying the non-foreign status of Seller;

 

(m)             An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Buyer and Escrow
Agent;

 

(n)               To the extent obtained by Seller, an original SNDA from each
Tenant fully executed and notarized by such Tenant, if requested by Buyer;

 

(o)               With respect to each Tenant, a Letter to Tenant in form of
Exhibit H attached hereto, with such changes as Buyer might reasonably require;

 

(p)               An updated Rent Roll (defined below), arrears report and
schedule of security deposits and letters of credit, certified to Seller’s
actual knowledge to be true and correct in all material respects;

 

(q)               Intentionally omitted;

 

(r)                 A bring down certificate with respect to Seller’s
representations and warranties provided herein in a form reasonably satisfactory
to Seller and Buyer;

 

(s)                Intentionally omitted;

 



13

 

 

(t)                 Intentionally omitted;

 

(u)               All records (including originals) within Seller’s or Seller’s
managing agent’s possession or reasonably obtainable by such parties reasonably
required for the continued operation of the Property, including but not limited
to, service contracts, plans, surveys, the Leases, Guaranties, lease files,
licenses, permits, warranties, guaranties, and records of current expenditures
for repairs and maintenance; and

 

(v)               Such other instruments as are reasonably required by Escrow
Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money,
together with all interest earned thereon, to Seller, which shall be applied to
the Purchase Price, shall deliver the balance of the Purchase Price to Seller
and shall execute and deliver execution counterparts of the closing documents
referenced in clauses (b), (h), (i) and (n) above. Buyer shall have the right to
advance the Closing upon five (5) business days prior written notice to Seller;
provided that all conditions precedent to both Buyer’s and Seller’s respective
obligations to proceed with Closing under this Agreement have been satisfied
(or, if there are conditions to a party’s obligation to proceed with Closing
that remain unsatisfied, such conditions have been waived by such party). Buyer
shall have a one-time right to extend the Closing for up to fifteen (15)
business days upon written notice to Seller to be received by Seller on or prior
to the date scheduled for the Closing. If Buyer timely exercises this right to
extend, any document that Seller is obligated to provide that is “time
sensitive” does not need to be provided again by Seller. The Closing shall be
held through the mail, by delivery in escrow of the closing documents to the
Escrow Agent, on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.

 

11.              Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date:

 

(a)                Seller is duly organized (or formed), validly existing and in
good standing under the laws of its state of organization, and to the extent
required by law, the State in which the Property is located. Seller has the
power and authority to execute and deliver this Agreement and all closing
documents to be executed by Seller, and to perform all of Seller’s obligations
hereunder and thereunder. Neither the execution and delivery of this Agreement
and all closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of Seller or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Seller is bound. The execution, delivery and performance
of this Agreement does not require the consent or approval of any court,
administrative or governmental authority and does not result in the creation or
imposition of any lien or equity of any kind whatsoever upon, or give to any
other person any interest or right (including any right of termination or
cancellation) in or with respect to, any material agreement to which Seller is a
party or the business or operations of Seller or any of its properties or
assets;

 



14

 

 

(b)               Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or, except as set forth on Exhibit L
attached hereto, tax appeals affecting Seller or the Property and Seller does
not have any knowledge of any pending litigation or tax appeals against Seller
or the Property; Seller has not initiated, nor is Seller participating in, any
action for a change or modification in the current subdivision, site plan,
zoning or other land use permits for the Property;

 

(c)                Seller has not entered into any leases, subleases, contracts,
licenses or other agreements affecting the Property which will be binding upon
Buyer after the Closing other than the Leases and the agreements referenced on
Exhibit J annexed hereto;

 

(d)               Except for violations which have been cured or remedied on or
before the date hereof, Seller has not received any written notice from (or
delivered any notice to) any governmental authority regarding any violation of
any law applicable to the Property and Seller does not have knowledge that any
condition at the Property constitutes a violation, and the Property shall be
delivered free from all known violations at Closing;

 

(e)                Seller has fee simple title to the Property free and clear of
all liens and encumbrances except for Permitted Exceptions and Seller is the
sole owner of the entire lessor’s interest in each Lease. The Property
constitutes one or more separate tax parcels for purposes of ad valorem
taxation;

 

(f)                With respect to each Lease: (i) the Lease forwarded to Buyer
under Section 6(b) is a true, correct and complete copy of the Lease; (ii) the
Lease is in full force and effect and there is no default thereunder except as
may be disclosed on the Rent Roll; (iii) no brokerage or leasing commissions or
other compensation is or will be due or payable to any person, firm, corporation
or other entity with respect to or on account of the current term of the Lease
or any extension or renewal thereof; (iv) Seller has no outstanding obligation
to provide Tenant with an allowance to construct, or to construct at its own
expense, any tenant improvements; (v) intentionally deleted; (vi) Tenant is not
entitled to rental concessions or abatements for any period subsequent to the
scheduled date of Closing; (vii) Tenant has not prepaid any rents as of the date
hereof nor has Tenant delivered a security deposit, letter of credit or other
security in connection with the Lease, except as set forth on Exhibit K attached
hereto (as the same shall be updated at Closing); (viii) Tenant has not made any
request for any assignment, transfer, or subletting in connection with all or a
portion of the premises demised to Tenant which is presently pending or under
consideration by Seller except as disclosed on the Rent Roll; (ix) all specified
work required to be performed by the landlord under the Lease up to the date of
Closing has been completed or will be completed, at Seller’s expense, prior to
the Closing; (x) Tenant has no right to terminate the Lease or to otherwise
shorten the initial term of the Lease, except with respect to certain casualty
and condemnation events or as otherwise expressly stated in the Lease; (xi)
Seller has heretofore billed Tenant for all fixed rent and additional rent due
under the Lease as of the date hereof; and (xii) attached hereto as Exhibit A-3
and made a part hereof is a true, correct and complete copy of the rent roll for
the Property (the “Rent Roll”);

 

(g)               There are no occupancy rights, leases or tenancies affecting
the Property other than the Leases. Neither this Agreement nor the consummation
of the transactions

 



15

 

 

contemplated hereby is subject to any first right of refusal or other purchase
right in favor of any other person or entity; and apart from this Agreement,
Seller has not entered into any written agreements for the purchase or sale of
the Property, or any interest therein which has not been terminated;

 

(h)               The transactions contemplated hereby either (i) will not
constitute a sale of all or substantially all the assets of Seller, or (ii) if
such transaction does constitute a sale of all or substantially all the assets
of any Seller, Seller shall provide to Buyer at Closing an excise tax lien
waiver or such other reasonably obtainable instruments evidencing compliance
with laws or payment of taxes to the extent required by the law of the relevant
state, or an indemnification from a party reasonably acceptable to Buyer for any
resulting liability with respect to the period prior to the Closing;

 

(i)                 To Seller’s knowledge, except as set forth in the
environmental reports listed on Exhibit M attached hereto and made a part
hereof, no hazardous substances have been generated, stored, released, or
disposed of on or about the Property in violation of any law, rule or regulation
applicable to the Property which regulates or controls matters relating to the
environment or public health or safety (collectively, “Environmental Laws”) and
no adverse environmental condition exists at the Property. Except as set forth
in the environmental reports listed on Exhibit M attached hereto, Seller has not
received any written notice from (nor delivered any notice to) any federal,
state, county, municipal or other governmental department, agency or authority
(1) concerning any petroleum product or other hazardous substance discharge or
seepage at, on, around or under the Property, or migrating from the Property, in
violation of any Environmental Laws or; (2) of any pending actions, suits,
claims and/or proceedings claiming that Seller, any Tenant or the Property is in
violation of any Environmental Laws. For purposes of this Subsection, “hazardous
substances” shall mean any substance or material which is defined or deemed to
be hazardous or toxic pursuant to any Environmental Laws. To Seller’s knowledge,
there are no underground storage tanks located on the Property;

 

(j)                 Exhibit I attached hereto is a true, correct and complete
listing of all warranties in effect for the Property (the “Warranties”);

 

(k)               Seller is not a “foreign person” within the meaning of Section
1445(f)(3) of the Internal Revenue Code;

 

(l)                 There presently exists no unrestored casualty or
condemnation affecting the Property; and

 

(m)             With respect to each Guaranty: (a) the Guaranty forwarded to
Buyer under Section 6(b) is a true, correct and complete copy of the Guaranty;
and (b) the Guaranty is in full force and effect and there is no default
thereunder.

 

As used herein, the term “knowledge” or “best knowledge” of Seller or similar
terms shall mean the actual knowledge of Brian Howard and Laura McMahon,
Seller’s principal property manager with day to day responsibility for the
Property. The representations and warranties of Seller shall survive Closing for
a period of one (1) year.

 



16

 

 

12.              Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)                Buyer is duly formed, validly existing and in good standing
under the laws of Delaware, is authorized to consummate the transaction set
forth herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

13.              Conditions Precedent to Buyer’s Obligations. Buyer’s obligation
to pay the Purchase Price, and to accept title to the Property, shall be subject
to compliance by Seller with the following conditions precedent on and as of the
date of Closing:

 

(a)                Seller shall deliver to Buyer on or before the Closing the
items set forth in Section 10 above;

 

(b)               Buyer shall receive from Escrow Agent or any other title
insurer approved by Buyer in its judgment and discretion, a current ALTA owner’s
form of title insurance policy, or irrevocable and unconditional binder to issue
the same, with extended coverage for the Real Property and the Improvements
(including any beneficial easements) in the amount of the Purchase Price, dated,
or updated to, the date of the Closing, insuring, or committing to insure, at
its ordinary premium rates Buyer’s good and marketable title in fee simple to
the Real Property and the Improvements and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);

 

(c)                Buyer shall have received a Tenant Estoppel Certificate from
each Tenant;

 

(d)               Each Tenant shall be in possession of the premises demised
under its respective Lease, open for business to the public and paying full and
unabated rent under such Lease and, except as disclosed in the Rent Roll
attached hereto as of the date hereof, no Tenant shall have assigned its Lease
or sublet the Property;



 

(e)                The representations and warranties of Seller contained in
this Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller shall have performed
and complied in all material respects with all covenants, agreements and

 



17

 

  

conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing. For purposes hereof, a representation or warranty
shall not be deemed to have been breached if the representation or warranty is
not true and correct in all material respects as of the Closing Date by reason
of changed facts or circumstances arising after the date hereof which pursuant
to this Agreement are not prohibited to have occurred and did not arise by
reason of a breach of any covenant made by Seller under this Agreement;

 

(f)                If applicable, Seller shall have delivered to Buyer a written
waiver by each Tenant or any other party of any right of first refusal, right of
first offer or other purchase option that such Tenant or any other party has
pursuant to its Lease or otherwise to purchase the Property from Seller;

 

(g)               Seller shall have made all contributions, payments and/or
reimbursements and completed any and all work if any is required by any
governmental authority in connection with the construction and development of
the Property, including, without limitation, as required by any variance or site
plan approval; and

 

(h)               Buyer shall have received a Guarantor Estoppel Certificate
from each Guarantor.

 

In the event that any of the foregoing condition precedent have not been
satisfied as of Closing, Buyer shall have the right terminate this Agreement by
delivering written notice thereof to Seller no later than that date which is
fifteen (15) days after the date scheduled for Closing, upon which termination
the Earnest Money shall be refunded to Buyer, and with respect to a failure
under Sections (a), (e) or (f) above or with respect to a failure under Section
(c) above, if such failure results from Seller’s inability to deliver Tenant
Estoppel Certificates from Tenants occupying at least seventy percent (70%) of
the rentable square footage of the Property, Seller shall pay to Buyer upon
receipt of reasonable documentary evidence of all of the reasonable
out-of-pocket costs and expenses actually incurred by Buyer in connection with
this Agreement, not to exceed $20,000.00, which return and payment shall operate
to terminate this Agreement and release Seller and Buyer from any and all
liability hereunder, except those which are specifically stated herein to
survive any termination hereof. In the event of a termination of this Agreement
for a failure of a condition precedent under this Section 13, pursuant to which
Seller is obligated and does reimburse Buyer for Buyer’s out-of-pocket costs and
expenses, Buyer shall, promptly after receipt of such funds from Seller, deliver
to Seller a copy of the third party reports (e.g. appraisal, condition reports,
environmental reports, etc.) obtained by Buyer during its due diligence
inspection of the Property. Buyer shall have no obligations under the
immediately preceding sentence in the event the termination of this Agreement
arises from an intentional or willful default by Seller hereunder.

 

14.              Conditions Precedent to Seller’s Obligations. Seller’s
obligation to deliver title to the Property shall be subject to compliance by
Buyer with the following conditions precedent on and as of the date of Closing:

 

(a)                Buyer shall deliver to Escrow Agent on the Closing Date the
remainder of the Purchase Price, subject to adjustment of such amount pursuant
to Section 4 hereof; and

 



18

 

 

(b)               The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.

 

15.              Notices. Unless otherwise provided herein, all notices and
other communications which may be or are required to be given or made by any
party to the other in connection herewith shall be in writing and shall be
deemed to have been properly given and received on the date: (i) delivered by
facsimile transmission or by electronic mail (e.g. email), (ii) delivered in
person, (iii) deposited in the United States mail, registered or certified,
return receipt requested, or (iv) deposited with a nationally recognized
overnight courier, to the addresses set out in Section 1, or at such other
addresses as specified by written notice delivered in accordance herewith.
Notwithstanding the foregoing, Seller and Buyer agree that notice may be given
on behalf of each party by the counsel for each party and notice by such counsel
in accordance with this Section 15 shall constitute notice under this Agreement.

 

16.              Seller Covenants. Seller agrees that it: (a) shall continue to
operate and manage the Property in the same manner in which Seller has
previously operated and managed the Property; (b) shall, subject to Section 7
hereof and subject to reasonable wear and tear, maintain the Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
without Buyer’s prior written consent, which, prior to the expiration of the Due
Diligence Period may not be unreasonably withheld, conditioned or delayed, but
after the expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (i) amend the Leases in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to the Property;
(ii) consent to an assignment of any Lease or a sublease of the premises demised
thereunder or a termination or surrender thereof; (iii) terminate any Lease nor
release any guarantor of or security for any Lease unless required by the
express terms of such Lease; and/or (iv) cause, permit or consent to an
alteration of the premises demised under the Leases (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.

 

17.              Intentionally Deleted.

 

18.              Performance on Business Days. A "business day" is a day which
is not a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

19.              Entire Agreement. This Agreement constitutes the sole and
entire agreement among the parties hereto and no modification of this Agreement
shall be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 



19

 

 

20.              Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

21.              No Representations or Warranties. Buyer hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Property as set
forth in Section 6 herein, and except as set forth in this Agreement, the
Property shall be conveyed at Closing to Buyer in “as-is” condition with no
representation or warranties whatsoever.

 

(a)              Except as expressly set forth in this Agreement or in any
document executed by Seller and delivered to Buyer at Closing, and except with
respect to the truth, accuracy and completeness of the Leases and the Rent Roll,
it is understood and agreed that Seller has not at any time made and is not now
making, and it specifically disclaims, any warranties or representations of any
kind or character, express or implied, with respect to the Property, including,
but not limited to, warranties or representations, as to (i) matters of title,
(ii) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of hazardous materials in, on, under
or in the vicinity of the Property, (iii) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults, (iv) whether, and to the extent to which the Property or any portion
thereof is affected by any wetlands, flood prone area, flood plain, floodway or
special flood hazard, (v) drainage, (vi) soil conditions, including the
existence of instability, past soil repairs, soil additions or conditions of
soil fill, (vii) the presence of endangered species or any environmentally
sensitive or protected areas, (viii) zoning or building entitlements to which
the Property or any portion thereof may be subject, (ix) usages of adjoining
Property, (x) access to the Property or any portion thereof, (xi) the value,
compliance with the plans and specifications, size, location, age, use, design,
quality, description, suitability, structural integrity, title to, or physical
or financial condition of the Property or any portion thereof, (xii) the
condition of the Property or compliance of the Property with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire or zoning ordinances, codes or other similar laws, (xiii)
the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (xiv) the merchantability of the Property or fitness
of the Property for any particular purpose, or (xv) tax consequences.

 

(b)              Buyer acknowledges and agrees that upon Closing, Seller shall
sell and convey to Buyer and Buyer shall accept the Property “AS IS, WHERE IS,
WITH ALL FAULTS,” except to the extent expressly provided otherwise in this
Agreement or in any document executed by Seller and delivered to Buyer at
Closing. Except as expressly set forth in this Agreement or in any document
executed by Seller and delivered to Buyer at Closing, Buyer has not relied and
will not rely on, and Seller has not made and is not liable for or bound by, any
express or implied warranties, guarantees, statements, representations or
information pertaining to the Property or relating thereto (including
specifically, without limitation, Property information packages distributed with
respect to the Property) made or furnished by any real estate broker, agent or
third party representing or purporting to represent Seller, to whomever made or
given, directly or

 



20

 

 

indirectly, orally or in writing. Buyer represents that it is a knowledgeable
experienced and sophisticated Buyer of real estate.

 

(c)              The terms and conditions of this Section shall expressly
survive the Closing and will not merge with the provisions of any closing
documents. Buyer acknowledges and agrees that the disclaimers and other
agreements set forth herein are an integral part of this Agreement and that
Seller would not have agreed to sell the Property to Buyer for the Purchase
Price without the disclaimers and other agreements set forth above.

 

22.              Applicable Law. This Agreement shall be construed under the
laws of the State or Commonwealth in which the Property is located, without
giving effect to any state's conflict of laws principles.

 

23.              Tax-Deferred Exchange. Buyer and Seller respectively
acknowledge that the purchase and sale of the Property contemplated hereby may
be part of a separate exchange (an “Exchange”) being made by each party pursuant
to Section 1031 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated with respect thereto. In the event that either party
(the “Exchanging Party”) desires to effectuate such an exchange, then the other
party (the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging
Party in order that the Exchanging Party may effectuate such an exchange;
provided, however, that with respect to such Exchange (a) all additional costs,
fees and expenses related thereto shall be the sole responsibility of, and borne
by, the Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

24.              Broker’s Commissions. Buyer and Seller each hereby represent
that, except for the Broker listed herein, there are no other brokers involved
or that have a right to proceeds in this transaction. Seller shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Seller. Seller and Buyer each hereby agree to
indemnify and hold the other harmless from all loss, cost, damage or expense
(including reasonable attorneys' fees at both trial and appellate levels)
incurred by the other as a result of

 



21

 

 

any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). Seller shall pay the commission of Broker in full at the Closing. The
representations, warranties and indemnity obligations contained in this section
shall survive the Closing or the earlier termination of this Agreement.

 

25.              Assignment. Except as set forth in the next sentence, Buyer may
not assign its rights under this Agreement. Buyer is entering into this
Agreement for and on behalf of a related special purpose entity titled ARHC
OLOLNIL01, LLC (“Approved Assignee”) and intends to assign to Approved Assignee
its rights hereunder prior to Closing provided, however, that no such assignment
shall relieve Buyer of any of its obligations hereunder until Closing is
complete. The notice address for the Approved Assignee is 106 York Road,
Jenkintown, PA 19046.

 

26.              Attorneys’ Fees. In any action between Buyer and Seller as a
result of failure to perform or a default under this Agreement or entitlement to
the Earnest Money, the prevailing party shall be entitled to recover from the
other party, and the other party shall pay to the prevailing party, the
prevailing party’s reasonable attorneys’ fees and disbursements and court costs
incurred in such action.

 

27.              Time of the Essence. Time is of the essence with respect to
each of Buyer’s and Seller’s obligations hereunder.

 

28.              Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes,
however any party shall deliver an original signature on this Agreement to the
other party upon request.

 

29.              Anti-Terrorism. Neither Buyer or Seller, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

BUYER: SELLER:    

AMERICAN REALTY CAPITAL V, LLC,

a Delaware limited liability company

OLMC PARTNERS, LLC, a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

    By: /s/ Edward M. Weil, Jr. By: /s/ Edward W. Ross Name: Edward M. Weil, Jr.
Name:  Edward W. Ross Title:   President Title:    Managing Member    

Date: July 12, 2013

Date: July 11, 2013

   

 



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE EARNEST MONEY.

 

ESCROW AGENT:

 

STEWART TITLE GUARANTY COMPANY

 

By: /s/ Annette M. Comer

 

Name: Annette M. Comer

 

Title: Vice President

 

Date: July 12, 2013

 

 

 

 

EXHIBITS

 



Exhibit A-1 - Real Property       Exhibit A-2 - List of Leases       Exhibit A-3
- Rent Roll       Exhibit B - Form of Special Warranty Deed       Exhibit C -
Form of Assignment and Assumption of Leases, Guaranties and Security Deposits  
    Exhibit D - Form of Bill of Sale       Exhibit E - Form of Assignment of
Contracts, Permits, Licenses and Warranties       Exhibit F - Form of Tenant
Estoppel Certificate       Exhibit G - Form of Guarantor Estoppel Certificate  
    Exhibit H - Form of Tenant Notice Letter       Exhibit I - Warranties      
Exhibit J - Agreements       Exhibit K - Prepaid Rents, Security Deposits and
Letters of Credit       Exhibit L - Litigation, Condemnation Proceedings and Tax
Appeals       Exhibit M - Environmental Reports



 

 

 

 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF PROPERTY

 

 

 

Real property in the City of Oak Lawn, County of Cook, State of Illinois,
described as follows:

 

Lots 1, 2 and 3 in Fasel-Campbell Subdivision, being a resubdivision of part of
the West ½ of the Southwest ¼ of Section 15, Township 37 North, Range 13, East
of the Third Principal Meridian, according to the plat thereof recorded
September 19, 2006 as document 0622131082, and Certificate of Correction
recorded as document 0631213065, in Cook County, Illinois

 

A-1-1

 

 

EXHIBIT A-2

 

LIST OF LEASES

 

Suite 100

Hanger Prosthetics & Orthotics, Inc.

Lease Date-April 30, 2007

Lease Commencement Date-6/15/07

Expiration Date-10/31/17

Options-(2) Five Year

 

Suite 110 & 120

Mid America Cardiovascular Consultants, assigned to ADVOCATE HEALTH AND
HOSPITALS CORPORATION d/b/a ADVOCATE MEDICAL GROUP on July 2, 2012.

Sublet of Suite 110 to Mahafzah Medical Center dated 06/20/11, amended 01/01/13

Lease Date-Sept 29, 2006

Lease Commencement Date-02/15/08

Expiration Date-02/28/18

Options- (4) Five Year

 

Suite 200

Mid America Cardiovascular Consultants, assigned to ADVOCATE HEALTH AND
HOSPITALS CORPORATION d/b/a ADVOCATE MEDICAL GROUP on July 2, 2012

Lease Date-Sept 29, 2006

Lease Commencement Date-02/15/08

Expiration Date-02/28/18

Options- (4) Five Year

 

Suite 300

Pulmonary Consultants, SC

Lease Date-May 22, 2007, 1st Amendment June 30, 2008

Lease Commencement Date-06/30/08

Expiration Date-06/30/18

Options- (1) Five Year

 

Suite 310

Quest Diagnostics, LLC

Lease Date-Sept 8, 2008

Lease Commencement Date-01/16/09

1st Amendment and renewal dated May, 2013 for (3) three years beginning 01/16/14

Lease Expiration-01/31/17

Options- (1) Three Year

 

Suite 320

Adult Primary Care Center, Ltd.

Lease Date-July 23, 2008

Lease Commencement Date-12/24/08

 

A-2-1

 

 

Expiration Date-12/31/18

Options- (2) Five Year

 

A-2-2

 

 

EXHIBIT A-3

 

RENT ROLL

 

(attached)

 

A-3-1

 

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

 

 

 

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2013, by and between
OLMC PARTNERS, LLC, a Delaware limited liability company ("Grantor"), and ARHC
OLOLNIL01, LLC, a Delaware limited liability company, whose address is 106 York
Road, Jenkintown, PA 19046 ("Grantee")

 

W I T N E S S E T H:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of Illinois, and more fully described on Exhibit
"A" attached hereto and incorporated herein by reference, together with all
buildings, facilities and other improvements, located thereon and (a) all right,
title and interest, if any, of Grantor in and to any streets and roads abutting
the above described premises to the center lines thereof and (b) the
appurtenances and all the estate and rights of Grantor in and to said premises.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise, except for the exceptions
set forth on Exhibit B attached hereto and incorporated herein by reference.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

B-1

 

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

GRANTOR:

 

OLMC PARTNERS, LLC,

a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

 

By: __________________________
Name:
Its:

 

 

 

[ACKNOWLEDGMENT]

 

B-2

 

 

Exhibit A

 

 

 

 

B-3

 

 

Exhibit B

 

 

 

 

B-4

 

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASES, GUARANTIES AND SECURITY DEPOSITS

 

OLMC PARTNERS, LLC, a Delaware limited liability company ("Assignor"), in
consideration of the sum of Ten and No/100 Dollars ($10.00) in hand paid and
other good and valuable consideration, the receipt of which is hereby
acknowledged, hereby assigns, transfers, sets over and conveys to ARHC
OLOLNIL01, LLC, a Delaware limited liability company ("Assignee"), all of
Assignor's right, title and interest in and to those leases described in Exhibit
A attached hereto and made a part hereof (as amended from time to time, the
“Leases”), including any and all security deposits under the Leases, together
with all of Assignor’s right, title and interest in and to those lease
guaranties described in Exhibit B attached hereto and made a part hereof.

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Leases prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the landlord
under and by virtue of the Leases on and after the date of this Assignment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

ASSIGNOR:

 

OLMC PARTNERS, LLC,

a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

 

By: _____________________________

Name: _______________________
Title: ________________________

 

ASSIGNEE:

 

ARHC OLOLNIL01, LLC,

a Delaware limited liability company

 

By: _____________________________

Name: _______________________
Title: ________________________

 

 

C-2

 

 

Exhibit A

 

List of Leases

 

[to be prepared by Seller]

 

C-3

 

 

Exhibit B

 

List of Guaranties

 

[to be prepared by Seller]

 

C-4

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, OLMC PARTNERS, LLC, a Delaware limited liability company
(“Seller”), hereby bargains, sells, conveys and transfers to ARHC OLOLNIL01,
LLC, a Delaware limited liability company (“Buyer”), all of Seller’s right,
title and interest in and to those certain items of personal and intangible
property (including any warranty made by third parties in connection with the
same and the right to sue on any claim for relief under such warranties) (the
“Personal Property”) located at or held in connection with that certain real
property located in the State of Illinois, as more particularly described on
Schedule A attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-1

 

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013.

 

SELLER:

 

OLMC PARTNERS, LLC,

a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

 

 

By: _____________________________

 

Name: ___________________________

 

Title: ____________________________

 

D-2

 

 

SCHEDULE A

 

TO BILL OF SALE

 

[Add legal description of Real Property]

 

D-3

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2013, by OLMC PARTNERS,
LLC, a Delaware limited liability company (“Assignor”), to ARHC OLOLNIL01, LLC,
a Delaware limited liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, by Agreement for Purchase and Sale of Real Property (the “Purchase
Agreement”) having an effective date of ________, 2013, between Assignor and
American Realty Capital V, LLC, Assignee’s predecessor-in-interest under the
Purchaser Agreement, Assignee has agreed to purchase from Assignor as of the
date hereof, and Assignor has agreed to sell to Assignee, that certain property
located at 10837 S. Cicero Avenue, Oak Lawn, Illinois 60453 (the “Property”);
and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of Illinois,
applicable to agreements made and to be performed entirely within said State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-1

 

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

ASSIGNOR:

 

 

OLMC PARTNERS, LLC,

a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

 

 

By: _____________________________



Name: ___________________________



Title: ____________________________

 

 



E-2

 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital V, LLC (“ARC V”),
ARHC OLOLNIL01, LLC (“Approved Assignee”; ARC V and Approved Assignee are
hereinafter referred to, individually and collectively, as “Buyer”), Approved
Assignee’s lender and KeyBank National Association (such lenders, individually
and collectively, “Lender”) and their respective successors and assigns as
follows:

 

1. The undersigned is the tenant under that certain [insert title of lease
document] [(the “Lease”)], dated as of _________ __, ____, by and between
_________________________ (“Landlord”) and _________________________ (“Tenant”)
[, as amended by that certain [insert title of lease amendment document], dated
as of _________ __, ____, by and between _________________________ and
_________________________ (collectively, the “Lease”)], pursuant to which Tenant
leases certain premises known as [Suite ____], consisting of _______ rentable
square feet, at that real property located at
_________________________________________ (the “Premises”).

 

2. Except as set forth above, the Lease has not been modified, changed, altered,
supplemented or amended in any respect, nor have any provisions thereof been
waived.

 

3. The Lease is valid and in full force and effect on the date hereof. The Lease
represents the entire agreement between Landlord and Tenant with respect to the
Premises and the land on which the Premises are situated.

 

4. Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant that
have not been fully satisfied by Landlord prior to the date hereof.

 

5. The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.

 

6. Tenant has no outstanding options or rights to renew or extend the term of
the Lease, except as follows: ________________ (if none, please state “none”).
Tenant has no outstanding expansion options, other options, rights of first
refusal or rights of first offer to purchase the Premises or any part thereof
and/or the land on which the Premises are situated, or rights of first offer to
lease with respect to all or any part of the Premises.

 

7. The [Base Annual Rent] payable under the Lease is $____________ ($_________
monthly). Such [Base Annual Rent] payable under the Lease shall be adjusted
during the initial term of the Lease as follows: (a) from ___________, 20__ to
and including ______________, 20__, the Base Annual Rent shall be $_______
($_______ monthly), (b) from ___________,

 

F-1

 

 

20___ to and including ____________, 20___ the Base Annual Rent shall be
$________ ($________ monthly); [and from __________, 20__ to and including
__________, 20___ the fixed annual minimum rent shall be $_________ ($__________
monthly)]. Such rent has been paid through and including the month of
____________, 200_. Additional rent under the Lease has been paid through and
including the month of __________, 200_. No such rent (excluding security
deposits) has been paid more than one (1) month in advance of its due date.

 

8. Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).

 

9. No event has occurred and no condition exists that constitutes, or that with
the giving of notice or the lapse of time or both, would constitute, a default
by Tenant or, to the best knowledge of Tenant, Landlord under the Lease. Tenant
has no existing defenses or offsets against the enforcement of the Lease by
Landlord.

 

10. (a) All required contributions by Landlord to Tenant on account of Tenant's
improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.

 

(b) Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.

 

11. All licenses necessary for using and operating the Premises as a medical
office are held by Tenant and are in full force and effect.

 

12. This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.

 

[SIGNATURE PAGE FOLLOWS]

 

F-2

 

 

The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.

 

Dated: ____________, 2013

 

TENANT:

 

____________________, a ________________

 

By:______________________

Name:

Title:

 

 

 

F-3

 

 

EXHIBIT G

 

FORM OF GUARANTOR ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital V, LLC (“ARC V”),
ARHC OLOLNIL01, LLC (“Approved Assignee”; ARC V and Approved Assignee are
hereinafter referred to, individually and collectively, as “Buyer”), Approved
Assignee’s lender and KeyBank National Association (such lenders, individually
and collectively, “Lender”) and their respective successors and assigns as
follows:

 

1.                  The undersigned (“Guarantor”) is the guarantor of that
certain [Lease Agreement] dated as of _____________ __, ____, as amended by
[insert amendments] ([collectively,] the “Lease”) by and between
________________________ (“Landlord”) and __________________________ (“Tenant”),
pursuant to which Tenant leases from Landlord certain space known as Suite ____
at the land and building located at _______________________________, as more
particularly described in the Lease (the “Premises”). Such guaranty is made
pursuant to that certain Guarantee dated as of ________ __, ____ (the
“Guaranty”) from Guarantor to Landlord.

 

2.                  The Guaranty has not been modified, changed, altered,
supplemented or amended in any respect, nor have any provisions thereof been
waived.

 

3.                  The Guaranty is valid and in full force and effect on the
date hereof.

 

4.                  No voluntary actions or, to Guarantor’s best knowledge,
involuntary actions are pending against Guarantor under the bankruptcy laws of
the United States or any state thereof.

 

5.                  This Certificate is delivered to induce Buyer to acquire the
Premises and Lender to provide financing in connection with such acquisition,
with the understanding that Buyer and Lender shall rely upon the truth of the
matters set forth in this Certificate.

 

[SIGNATURE PAGE FOLLOWS]

 

G-1

 

 

[The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.][DELETE FOR DOCTOR GUARANTORS]

 

Dated: ____________, 2013

 

[FOR DOCTOR GUARANTOR, USE FOLLOWING SIGNATURE BLOCK]

 

GUARANTOR:

 

____________________________________

Name:

 

 

[FOR ENTITY GUARANTOR, USE FOLLOWING SIGNATURE BLOCK]

 

GUARANTOR:

 

______________, a ___________________

 

 

By:_________________________________

Name:

Title:

 

 

G-2

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

________________ ___, 2013

 

TO: [Tenant]

 

 

Re: Notice of Change of Ownership of 10837 S. Cicero Avenue, Oak Lawn, Illinois
60453

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property (the “Property”) to ARHC OLOLNIL01, LLC (the “New Owner”) and assigned
to New Owner, all of the undersigned’s right, title and interest under that
certain Lease, dated _________, between ________as tenant and ____________as
landlord (the “Lease”), together with any security deposits or letters of credit
held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

ARHC OLOLNIL01, LLC

c/o American Realty Capital

7621 Little Avenue, Suite 200

Charlotte, North Carolina 28226

Attention: Regional Asset Manager

 

With a copy to:

 

ARHC OLOLNIL01, LLC

c/o American Realty Capital

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: General Counsel

 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 

H-1

 

 

Very truly yours,

 

OLMC PARTNERS, LLC,

a Delaware limited liability company

 

By: MM-OLMC Partners, LLC

 

 

By: _____________________________



Name: ___________________________



Title: ____________________________

 

 

H-2

 

 

EXHIBIT I

 

WARRANTIES

 

 

 

1.      Carlisle Golden Seal Total Roofing System Warranty, dated August 16,
2007.

 

I-1

 

 

EXHIBIT J

 

Service Contracts

 



Waste Management trash pick-up     ADT TYCO fire alarm (wireless)     EHMS HVAC
Maintenance     Schindler Elevator Corp. Elevator Maintenance     Royal
Landscaping Snow Plow and outside sprinkler system     SMG Security Camera’s,
door access and elevator monitoring     TeeJay Doors Sliding doors

 

J-1

 

 

EXHIBIT K

 

PREPAID RENTS, SECURITY DEPOSITS AND LETTERS OF CREDIT

 

None

 

K-1

 

 

EXHIBIT L

 

LITIGATION, CONDEMNATION PROCEEDINGS AND TAX APPEALS

 

1.Real Estate Tax appeal proceedings for the years 2009, 2010 and 2011. Seller
also plans on filing an appeal with respect to the 2012 Real Estate Taxes.
Seller’s counsel for such purposes is the firm of Sarnoff & Baccash.

 

L-1

 

 

EXHIBIT M

 

ENVIRONMENTAL REPORTS

 

1.Environmental Site Assessment Report dated May 5, 2010 prepared by SES
Environmental.

 



M-1

 

 